DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.         The drawing(s) filed on 07/02/2020 are accepted by the Examiner.

Status of Claims
5.         Claims 1-20 are pending in this application.  

Claim Objections
6.	Claims 1, 15 and 18 are objected to because of the following informalities:    
Claim 1, line 2, please change ***Obtaining*** to ***obtaining***
Claim 1, line 4, please change ***Determining*** to ***determining***
Claim 1, line 5, please change ***Calculating*** to ***calculating***
Claim 15, line 2, please change ***Obtaining*** to ***obtaining***
segmenting***
Claim 15, line 5, please change ***Applying*** to ***applying***
Claim 15, line 6, please change ***Counting*** to ***counting***
Claim 15, line 7, please change ***Calculating*** to ***calculating***
Claim 18, line 3, please change ***Positioning*** to ***positioning***
Claim 18, line 5, please change ***Obtaining*** to ***obtaining***
Claim 18, line 6, please change ***Analyzing*** to ***analyzing***

Appropriate correction is required.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.        Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10,713,768 (hereinafter ‘768).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claims 1, 2 and 4 (drawn to a method):                                                 
Current Application
Claim 1:

A method of predicting yield of a corn crop, comprising: 

Obtaining one or more images of an ear of corn without the use of spatial reference points,

Determining the number of kernels per ear, and 

Calculating total yield based on the image.


Claim 2:

The method of claim 1, wherein an image of the corn ear is positioned within a target window on the viewing screen of an imaging device.

Claim 4:

The method of claim 2, wherein the images are selected based on having a corn ear to target window surface area ratio between 70% to 90%.


‘768
Claim 1:

A method of predicting total yield of a corn crop, comprising: 

obtaining a plurality of images of an ear of corn without the use of spatial reference points, 








wherein the images comprise a target window and the corn ear is positioned within the target window such that the corn ear to target window surface area ratio is between 70% to 90%, 

processing the plurality of images with a computer program to determine the total number of kernels per ear, 

wherein the computer program determines the total number of kernels per ear by multiplying the mean or median number of visible kernels obtained from the plurality of images by a calibration factor, 

obtaining an estimate of the number of ears or kernels per acre with the computer program, 

calculating predicted total yield with the computer program based upon the total number of kernels per ear determined by the computer program and 

the estimate of the number of ears or kernels per acre obtained by the computer program, and 

automatically displaying the predicted total yield to a user of the computer program.


Regarding Claim 13 (drawn to a method):

Claim 13:

A method of predicting crop yields, comprising:

obtaining a first image of grain from a plant growing in a field, 9Attorney Docket: 7444-US-NP 








analyzing the first image to determine the number of individual grains, 

entering the number of individual grains into a crop growth model, and 

using the crop growth model to calculate an estimated yield of the growing plant at harvest.
‘768
Claim 12:

A method of predicting crop yields, comprising:

obtaining one or more images of grain from a plant growing in a field, 

wherein the one or more images of grain are obtained by positioning the grain within a target window on the viewing screen of an imaging device, and 

images are selected based on having a grain to target window surface area ratio between 70% to 90%, 

analyzing the first image to determine the number of individual grains, 

entering the number of individual grains into a crop growth model, and 

using the crop growth model to calculate an estimated yield of the growing plant at harvest.



Regarding Claim 18 (drawn to a method):                                                 

Claim 18:

A method of counting kernels on an ear of corn without the use of spatial reference points, comprising:

20Positioning an image of the corn ear within a target window on the viewing screen of an imaging device,

Obtaining a set of still images of the corn ear, and

Analyzing the images to determine the number of individual kernels.
‘768
Claim 1:

A method of predicting total yield of a corn crop, comprising: 

obtaining a plurality of images of an ear of corn without the use of spatial reference points, 

wherein the images comprise a target window and the corn ear is positioned within the target window such that the corn ear to target window surface area ratio is between 70% to 90%, 

processing the plurality of images with a computer program to determine the total number of kernels per ear, 

wherein the computer program determines the total number of kernels per ear by multiplying the mean or median number of visible kernels obtained from the plurality of images by a calibration factor, 

obtaining an estimate of the number of ears or kernels per acre with the computer program, 

calculating predicted total yield with the computer program based upon the total number of kernels per ear determined by the computer program and 

the estimate of the number of ears or kernels per acre obtained by the computer program, and

 automatically displaying the predicted total yield to a user of the computer program.

Claim 2:

The method of claim 1, wherein the plurality of images are still images from a video feed of the corn ear.



9.       As shown in the table above, it is clear that all the elements of the application claims [1, 2, 4, 13 and 18] are to be found in patent claims [1, 2 and 12], as the application claims [1, 2, 4, 13 and 18] fully encompasses patent claims [1, 2 and 12].  The difference between the application claims [1, 2, 4, 13 and 18] and the patent claims [1, 2 and 12] lies in the fact that the patent claims includes more elements and is In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims [1, 2, 4, 13 and 18] are anticipated by claims [1, 2 and 12] of the patent, it is not patentably distinct from claims [1, 2 and 12] of the patent.
10.      Claim 3 of the current application corresponds to claim 2 of US 10,713,768.
11.      Claim 5 of the current application corresponds to claim 3 of US 10,713,768.
12.      Claim 6 of the current application corresponds to claim 4 of US 10,713,768.
13.      Claim 7 of the current application corresponds to claim 5 of US 10,713,768.
14.      Claim 8 of the current application corresponds to claim 6 of US 10,713,768.
15.      Claim 9 of the current application corresponds to claim 7 of US 10,713,768.
16.      Claim 10 of the current application corresponds to claim 8 of US 10,713,768.
17.      Claim 11 of the current application corresponds to claim 9 of US 10,713,768.
18.      Claim 12 of the current application corresponds to claim 10 of US 10,713,768.
19.      Claim 14 of the current application corresponds to claim 13 of US 10,713,768.
20.      Claim 15 of the current application corresponds to claim 14 of US 10,713,768.
21.      Claim 16 of the current application corresponds to claim 15 of US 10,713,768.
22.      Claim 17 of the current application corresponds to claim 16 of US 10,713,768.
23.      Claim 19 of the current application corresponds to claim 10 of US 10,713,768.
24.      Claim 20 of the current application corresponds to claim 11 of US 10,713,768.


Claim Rejections - 35 USC § 102
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
26.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


27.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
28.	Claims 1-2, 8-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2017/0024876), hereinafter Young ‘876.

Regarding Claim 1:
Young ‘876 discloses a method of predicting yield of a corn crop, comprising: 
Obtaining one or more images of an ear of corn (Fig. 1 Flowchart; Step 120 ‘Capture Image of Ear of Corn’ [0031]) without the use of spatial reference points (‘In some embodiments, the captured image also includes a size reference in the scene. For example, the captured image may be of the ear of corn placed next to a calibration card having at least one known dimension. In some embodiments, the size reference may have distance markers (e.g., 1/16'' marks along an edge) or other dimensional features (e.g., one or more geometric shapes or patterns of having at least one known dimension) to aid in determining the dimensions of other objects in the captured image (e.g., a kernel of corn). In other embodiments, commonly available objects having known In some embodiments, a calibration card is not used. The camera or mobile device capturing the image may be positioned a known distance from the ear of corn (e.g., through positioning by the operator and/or with a fixture or other method or component for establishing a fixed distance between two objects), thereby allowing the pixel count per inch (or other unit distance) of the captured image to be determined with of an object or region of the captured image may be estimated by the operator and input through a user interface or otherwise’ [0033]), 
Determining the number of kernels per ear (Fig. 3 Flowchart; Step 320 ‘Estimate Number of Kernels on Ear of Corn’ [0060]), and 
Calculating total yield based on the image (Fig. 3 Flowchart; Step 330 ‘Estimate Number of Ears of Corn in a Sized Location’ and Step 340 ‘Estimate Number of Kernels in Sized Location’ [0063-0065]).
 
Regarding Claim 2:
Young ‘876 further discloses the method of claim 1, wherein an image of the corn ear is positioned within a target window on the viewing screen of an imaging device (Fig. 2A; [0042-0044] ‘various functions for generating and manipulating images may be implemented in a non-programmed environment (for example, documents created in HTML, XML or other format that, when viewed in a window of a browser program, render aspects of a graphical-user interface or perform other functions)’ [0071]). 

Regarding Claim 8:
Young ‘876 further discloses the method of claim 1, wherein total yield is calculated based on an estimate of the ears/acre (Young ‘876 ‘At step 340, an estimated number of kernels in the sized location is determined from the number of kernels on the ear of corn and the number of ears of corn in the sized location. In particular, by multiplying the average number of kernels on an ear of corn in the sized location by the number of ears of corn in the sized location, the number of kernels in the sized location (e.g., the , which ears/acre estimate is based on the predicted test weight (Young ‘876: ‘At step 170, a kernels-per-unit -weight measurement for the ear of corn is estimated from the average kernel weight. In some embodiments, a unit weight of a bushel is used. A bushel of corn is defined to be 56 pounds (25,424 grams) at 15.5% moisture. Dividing the bushel weight by the average kernel weight yields an estimated number of kernels per bushel’ [0050]), yield or number of ears per plant of the variety based on one or more of variety differences, prior season data, or rainfall or crop moisture data (‘Young ‘876 ‘At optional step 150, the estimated average kernel volume may be adjusted to take into account a current and target moisture content of the kernels. Corn is often harvested and stored when it is as close as possible to a (relatively low) 15.5% moisture content, because storing corn having a higher moisture content increases the risk of spoilage. Corn kernels generally shrink as they "dry down." If the estimated average kernel volume is determined in step 140 on corn having a relatively high moisture content, the estimated average kernel volume can be expected to be higher than the average kernel volume when the corn has adequately dried down. The estimated average kernel volume may therefore be adjusted to take into account this future shrinkage’ [0047]). 

Regarding Claim 9:
Young ‘876 further discloses the method of claim 1, wherein total yield is calculated based on an estimate of the number of ears/acre (Young ‘876 ‘At step 340, an estimated number of kernels in the sized location is determined from the number of kernels on the ear of corn and the number of ears of corn in the sized location. In particular, by multiplying the average number of kernels on an ear of corn in the sized location by the number of ears of corn in the sized location, the number of kernels in the sized location (e.g., the number of kernels per 1/1000 acre) can be determined’ [0063]), which ears/acre estimate is based on as-planted data (Young ‘876: ‘In some embodiments, the number of ears may be counted and entered manually, for example, on a mobile device. A GPS component may guide a user of the mobile device around an area of a defined size (e.g., 1/1000 acre), allowing the user to count the number of plants (i.e., ears) manually’ [0062]).


Regarding Claim 18:
Young ‘876 discloses a method of counting kernels on an ear of corn (Fig. 3 Flowchart; Step 320 ‘Estimate Number of Kernels on Ear of Corn’ [0060]) without the use of spatial reference points (‘In some embodiments, the captured image also includes a size reference in the scene. For example, the captured image may be of the ear of corn placed next to a calibration card having at least one known dimension. In some embodiments, the size reference may have distance markers (e.g., 1/16'' marks along an edge) or other dimensional features (e.g., one or more geometric shapes or patterns of having at least one known dimension) to aid in determining the dimensions of other objects in the captured image (e.g., a kernel of corn). In other embodiments, commonly available objects having known dimensions (e.g., a dollar bill) may be used as a size reference. The size reference is identified in the captured image, and the dimensional features and/or the dimensions of the calibration card itself can be used to determine the size of the ear of corn and/or one or more kernels on the ear of corn in the captured image’ [0032]; ‘In some embodiments, a calibration card is not used. The camera or mobile device capturing the image may be positioned a known distance from the ear of corn (e.g., through positioning by the operator and/or with a fixture or other method or component for establishing a fixed distance between two objects), thereby allowing the pixel count per inch (or other unit distance) of the captured image to be determined with of an object or region of the captured image may be estimated by the operator and input through a user interface or otherwise’ [0033]), comprising: 
Positioning an image of the corn ear within a target window on the viewing screen of an imaging device (Fig. 2A; [0042-0044] ‘various functions for generating and manipulating images may be implemented in a non-programmed environment (for example, documents created in HTML, XML or other format that, when viewed in a window of a browser program, render aspects of a graphical-user interface or perform other functions)’ [0071]), 
Obtaining a set of still images of the corn ear (e.g. ‘In still other embodiments, one or more images may be captured from which the depth of the kernel can be observed directly. For example, an image may be captured of a cross section of the ear, or the non-tapered end of the ear’ [0044]), and 
(Fig. 3 Flowchart; Step 330 ‘Estimate Number of Ears of Corn in a Sized Location’ and Step 340 ‘Estimate Number of Kernels in Sized Location’ [0063-0065]). 


Claim Rejections - 35 USC § 103
29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

31.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
32.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


33.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/0024876), hereinafter Young ‘876, in view of Barjonas et al. (US 2016/0301727).

Regarding Claim 3:
Young ‘876 discloses the method of claim 2, wherein the one or more images are still images of the corn ear (Young ‘876: ‘The image of the ear of corn may have been captured by a digital camera, or by a mobile device (e.g., a cell phone or tablet) with a camera and image-capturing capabilities. In other embodiments, the image is not directly captured, but may be received over a network, on a disk, or otherwise provided to the system for processing’ [0031]). 
Young ‘876 does not expressly disclose wherein the one or more images are still images from a video feed.
Barjonas discloses wherein the one or more images are still images from a video feed (Barjonas: Fig. 3 Flowchart ‘Step 302 samples the video feed to extract images of a participant in the communication session. For example, the image capture module 126 samples the incoming video data 204 from the endpoint device 118 to extract images (e.g., frames, still images, and so forth) that include the user 134’ [0053]).
Young ‘876 in view of Barjonas are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the one or more images are still images from a video feed.  The suggestion/motivation for doing so is to obtain a visual representation of the participant during a communication session as disclosed by Barjonas in the Abstract and Background of .

34.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2017/0024876) in view of Young et al. (US 2016/0225135), hereinafter Young ‘876 and Young ‘135.

Regarding Claim 6:
Young ‘876 discloses the method of claim 1, wherein the number of kernels/ear is from a set of still images (Young ‘876: ‘one or more images may be captured from which the depth of the kernel can be observed directly. For example, an image may be captured of a cross section of the ear, or the non-tapered end of the ear’ [0044]; ‘Computer system 402 also includes one or more interfaces 416 such as input devices (e.g., camera for capturing images)’ [0069]; ‘Additionally, various functions for generating and manipulating images may be implemented’ [0071]). 
Young ‘876 does not expressly disclose the number of kernels/ear is the median number of kernels from a set of still images.
Young ‘135 discloses the number of kernels/ear is the median number of kernels from a set of still images (Young ‘135: ‘Additional information about the ear of corn and the kernels on it may also be determined from the combined binary image. For example, individual blobs may be examined to characterize the size or shape of the corresponding kernel. In some embodiments, the size of each individual blob may be compared against a given size value; blobs smaller than the given size value may be characterized as small, whereas blobs larger than the given size value may be characterized as large. In one embodiment, the given size value may be calculated as the mean or median size of all blobs within the binary image’ [0075]).
Young ‘876 & Young ‘135 are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the median number of kernels from a set of still images.  The suggestion/motivation for doing so is because accurately counting and characterizing the kernels on an ear of corn results in better valuation of the ear of corn, which may be used as representative in valuing an entire field or crop (or portion thereof) of corn as disclosed by Young ‘135 in the Background of Invention.  Therefore, it would have been obvious to combine Young ‘876 with Young ‘135 to obtain the invention as specified in claim 6.

Regarding Claim 20:
Young ‘876 discloses the method of claim 18, however Young ‘876 does not expressly disclose wherein the set of still images comprises at least three still images of each corn ear.
Young ‘135 discloses wherein the set of still images comprises at least three still images of each corn ear (Young ‘135 Fig. 4).
Young ‘876 & Young ‘135 are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the set of still images comprises at least three still images of each corn ear.  The suggestion/motivation for doing so is because accurately counting and characterizing the kernels on an ear of corn results in better valuation of the ear of corn, which may be used as representative in valuing an entire field or crop (or portion thereof) of corn as disclosed by Young ‘135 in the Background of Invention.  Therefore, it would have been .

35.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Young ‘876 in view of Albrecht et al. (US 2018/0189954).

Regarding Claim 10:
Young ‘876 further discloses the method of claim 1, wherein total yield is calculated based on an estimate of the number of ears/acre (Young ‘876 ‘At step 340, an estimated number of kernels in the sized location is determined from the number of kernels on the ear of corn and the number of ears of corn in the sized location. In particular, by multiplying the average number of kernels on an ear of corn in the sized location by the number of ears of corn in the sized location, the number of kernels in the sized location (e.g., the number of kernels per 1/1000 acre) can be determined’ [0063]), which ears/acre estimated is based on an estimate of an image (Young ‘876: ‘The image of the ear of corn may have been captured by a digital camera, or by a mobile device (e.g., a cell phone or tablet) with a camera and image-capturing capabilities. In other embodiments, the image is not directly captured, but may be received over a network, on a disk, or otherwise provided to the system for processing’ [0031]). 
	Young ‘876 does not expressly disclose based on an estimate of the plants in an aerial image.
	Albrecht discloses based on an estimate of the plants in an aerial image (Albrecht: ‘In some embodiments, the yield estimator 426 can estimate a total planted area of a particular crop type (e.g., corn) and/or agricultural yield of a particular crop type. The estimated yield can be based on, for example, NDVI values, historical yield data, and/or amount of acreage within the one or more parcels. In some embodiments, the estimated yield value(s) can be given as output 428. For example, the yield estimator 426 can compare NDVI values within the satellite image(s) to determine the total planted area and/or agricultural yield of a particular crop. All pixels having same/similar NDVI values may be indicative of such parcels having the same crop type. The total yield of a particular .
	Young ‘876 in view of Albrecht are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose based on an estimate of the plants in an aerial image.  The suggestion/motivation for doing is to delineate boundary lines between vegetated areas as disclosed by Albrecht in the Background of Invention.  Albrecht further discloses the need to identify between the particular crops within an identified acreage.  Therefore, it would have been obvious to combine Young ‘876 with Albrecht to obtain the invention as specified in claim 10.

36.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young ‘876 in view of Shriver et al. (US 2017/0213083).

Regarding Claim 11:
Young ‘876 discloses the method of claim 1, however Young ‘876 does not expressly disclose wherein the predicted yield is used to correlate the plant biomass or crop health obtained from one or more aerial images. 
Shriver discloses wherein the predicted yield is used to correlate the plant biomass or crop health obtained from one or more aerial images (Shriver: ‘An amount of nitrogen required by plants in a field may be based at least in part on predicted yield estimates for areas of the field, and this information may be used to designate biomass zones based on yield estimates. Aerial thermal, ADVI, and/or visual spectrum imagery of a field may be performed to identify biomass zones within the field based on plant growth factors, nonlimiting examples including plant population, vigor, accumulated stress, disease, and variety. If the field . 
Young ‘876 in view of Shriver are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the predicted yield is used to correlate the plant biomass or crop health obtained from one or more aerial images.  The suggestion/motivation for doing so is to determine nutrient availability in the soil and plant nutrient requirements of the plants during growth by using aerial imaging of agricultural fields and plants as disclosed by Shriver in the Background of Invention.  Therefore, it would have been obvious to combine Young ‘876 with Shriver to obtain the invention as specified in claim 11.

37.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Young ‘876 in view of Farah et al. (US 2017/0351790).

Regarding Claim 13:
Young ‘876 discloses a method of predicting crop yields, comprising: 
obtaining a first image of grain from a plant growing in a field (e.g. Fig. 1 Flowchart; Step 120 ‘Capture Image of Ear of Corn’ [0031]), 
analyzing the first image to determine the number of individual grains (‘At step 340, an estimated number of kernels in the sized location is determined from the number of kernels on the ear of corn and , 
Young ‘876 does not expressly disclose entering the number of individual grains into a crop growth model, and using the crop growth model to calculate an estimated yield of the growing plant at harvest. 
Farah discloses entering the number of individual grains into a crop growth model (Farah: Fig. 1 ‘field data 106’ is obtained by the field manager computer device 104 and provided to an agricultural intelligence computer system 130’ [0051]), and using the crop growth model to calculate an estimated yield of the growing plant at harvest (Farah: ‘expected yield’ [0052]). 
Young ‘876 in view of Farah are combinable because they are from the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose entering the number of individual grains into a crop growth model, and using the crop growth model to calculate an estimated yield of the growing plant at harvest.  The suggestion/motivation for doing so is to determine the optimal time for harvesting the corn grain as disclosed by Farah in the Background of Invention.  Therefore, it would have been obvious to combine Young ‘876 with Farah to obtain the invention as specified in claim 13.

Regarding Claim 14:
(Young ‘876: Abstract of Invention). 

Allowable Subject Matter
38.      Claims 4-5, 7, 12, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and  providing the rejection(s) under nonstatutory double patenting, set forth in this Office Action, are overcome.

Regarding Claim 4:
None of the prior art cited disclose or suggest the method of claim 2, wherein the images are selected based on having a corn ear to target window surface area ratio between 70% to 90%. 

Regarding Claim 5:
None of the prior art cited disclose or suggest the method of claim 4, wherein the corn kernels on the corn ear are segmented and counted. 

Regarding Claim 7:
None of the prior art cited disclose or suggest the method of claim 6, wherein the image is a two dimensional image and the total number of kernels/ear is obtained by 

Regarding Claim 12:
None of the prior art cited disclose or suggest the method of claim 1, further comprising an opening filter followed by a cross filter applied with erosion. 

Regarding Claim 15:
None of the prior art cited disclose or suggest the method of claim 14, wherein the corn ear is imaged by Obtaining a set of still images of the corn ear, Segmenting the corn ear from the background from at least two images in the set of still images, Applying a series of filters to each image, Counting the number of kernels, and Calculating total yield based on the kernel count. 

Regarding Claim 16:
None of the prior art cited disclose or suggest the method of claim 15, further comprising an opening filter followed by a cross filter applied with erosion.
 
Regarding Claim 17:
None of the prior art cited disclose or suggest the method of claim 13, wherein at least a first and second set of images are obtained at least one day apart, and the crop growth model updates the predicted crop yield based on a projected rate of kernel abortion. 

Regarding Claim 19:
None of the prior art cited disclose or suggest the method of claim 18, wherein analyzing the images comprises applying an opening filter followed by a cross filter applied with erosion. 

Conclusion
39.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Mewes et al. (US 2016/0217231) discloses a modeling framework for evaluating the impact of weather conditions on farming and harvest operations applies real-time, field-level weather data and forecasts of meteorological and climatological conditions together with user-provided and/or observed feedback of a present state of a harvest-related condition to agronomic models and to generate a plurality of harvest advisory outputs for precision agriculture. A harvest advisory model simulates and predicts the impacts of this weather information and user-provided and/or observed feedback in one or more physical, empirical, or artificial intelligence models of precision agriculture to analyze crops, plants, soils, and resulting agricultural commodities, and provides harvest advisory outputs to a diagnostic support tool for users to enhance farming and harvest decision-making, whether by providing pre-, post-, or in situ-harvest operations and crop analyses.




40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL R MCLEAN/Primary Examiner, Art Unit 2677